EXHIBIT 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between OMTOOL, LTD., a
Delaware corporation (the “Company”), and WILLIAM J. RYNKOWSKI, JR. (the
“Executive”) is made and entered into as of December 29, 2006 (the “Closing
Date”).

R E C I T A L S:

WHEREAS, in connection with the transactions contemplated under that certain
Agreement and Plan of Merger dated as of November 13, 2006 by and among the
Company, Blue Chip Technologies Ltd. (“Blue Chip Technologies”), BC Acquisition,
Inc., Omtool Healthcare, LLC, and the Executive (the “Merger Agreement”), the
Company will acquire Blue Chip Technologies through the merger of Bonito
Acquisition, Inc. with and into Blue Chip Technologies; and

WHEREAS, subject to the closing of the transactions contemplated under the
Merger Agreement, the Company desires to obtain the services of Executive, as
described below, and Executive is willing to provide such services on the terms
and for the consideration set out below; and

WHEREAS, Executive and the Company desire to embody in this Agreement the terms
and conditions of Executive’s engagement by the Company, which terms and
conditions shall supersede all prior oral and written agreements, arrangements
and understandings with the Company, its subsidiaries, and/or Blue Chip
Technologies, relating to Executive’s services.

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, it is hereby agreed as follows:


SECTION 1.  MERGER AGREEMENT:  THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THIS AGREEMENT WAS AN INDUCEMENT TO THE COMPANY’S ENTERING INTO THE MERGER
AGREEMENT, AND THAT THE COMPANY WOULD NOT HAVE ENTERED INTO THE MERGER AGREEMENT
ABSENT EXECUTIVE’S PROMISES MADE HEREIN, INCLUDING HIS PROMISE TO COMPLY WITH
THE RESTRICTIVE COVENANTS CONTAINED HEREIN.


SECTION 2.  ENGAGEMENT:  SUBJECT TO THE CLOSING OF THE TRANSACTIONS CONTEMPLATED
BY THE MERGER AGREEMENT, THE COMPANY AGREES TO EMPLOY EXECUTIVE, AND EXECUTIVE
AGREES TO SERVE THE COMPANY, IN THE CAPACITY OF SENIOR VICE PRESIDENT OR, AS
PROVIDED IN SECTION 4(A), AN ADVISOR, IN EACH CASE REPORTING TO THE PRESIDENT
AND CHIEF EXECUTIVE OFFICER OF THE COMPANY, SUBJECT TO AND UPON THE TERMS AND
CONDITIONS HEREOF.  THE PARTIES ACKNOWLEDGE THAT IF THE MERGERS CONTEMPLATED BY
THE MERGER AGREEMENT DO NOT CLOSE, THIS AGREEMENT SHALL BE NULL AND VOID.


SECTION 3.  TERM:  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE CLOSING DATE
AND SHALL END ON THE THREE (3) YEAR ANNIVERSARY THEREOF UNLESS SOONER TERMINATED
AS PROVIDED HEREIN (THE “TERM”).  THE PARTIES ANTICIPATE THAT AT THE END OF THE
TERM THEY WILL ASSESS THEIR RELATIONSHIP, THE EXECUTIVE’S PERFORMANCE OF HIS
DUTIES HEREUNDER, AND THE BUSINESS NEEDS OF


--------------------------------------------------------------------------------





THE COMPANY, AND ENGAGE IN GOOD-FAITH EFFORTS TO COME TO AGREEMENT OVER WHETHER
TO EXTEND THIS AGREEMENT ON THE SAME OR DIFFERENT TERMS FOR SOME PERIOD OF TIME,
OR CONVERT EXECUTIVE’S STATUS TO ONE OF CONSULTANT, OR TERMINATE THEIR
RELATIONSHIP.


SECTION 4.  DUTIES:


(A)           PART-TIME EMPLOYMENT.  EXECUTIVE WILL PROVIDE SERVICES TO THE
COMPANY AS ASSIGNED FROM TIME TO TIME BY THE PRESIDENT AND CHIEF EXECUTIVE
OFFICER.  EXECUTIVE SHALL WORK A PART-TIME SCHEDULE THAT IS MUTUALLY ACCEPTABLE
TO EXECUTIVE AND THE COMPANY.  ON OR AFTER NOVEMBER 30, 2007, THE EXECUTIVE, IN
HIS DISCRETION, MAY OR, AT THE COMPANY’S OPTION, SHALL GIVE UP HIS TITLE OF
SENIOR VICE PRESIDENT AND BECOME AN ADVISOR TO THE PRESIDENT AND CHIEF EXECUTIVE
OFFICER OF THE COMPANY.  THE PARTIES ACKNOWLEDGE THAT THE EXECUTIVE’S TIME
COMMITMENT WILL DECREASE DURING THE TERM AND THE PARTIES WILL ACT IN GOOD FAITH
TO MUTUALLY DETERMINE AN APPROPRIATE LEVEL OF COMMITMENT FROM TIME TO TIME. 
EXECUTIVE AGREES TO PERFORM HIS SERVICES WELL AND FAITHFULLY AND TO THE BEST OF
HIS ABILITY AND TO CARRY OUT THE POLICIES AND DIRECTIVES OF THE COMPANY. 
EXECUTIVE AGREES TO TAKE NO ACTION PREJUDICIAL TO THE INTERESTS OF THE COMPANY
DURING HIS EMPLOYMENT HEREUNDER.


(B)           DIRECTOR.  FOLLOWING THE CLOSING, EXECUTIVE SHALL BE APPOINTED TO
FILL A VACANCY ON THE COMPANY’S BOARD OF DIRECTORS IN THE CLASS OF DIRECTORS
WITH A TERM EXPIRING IN 2009.


SECTION 5.  SALARY AND BENEFITS:


(A)           SALARY.  THE COMPANY SHALL PAY EXECUTIVE A BASE SALARY AT THE RATE
OF $120,000 PER YEAR (THE “BASE SALARY”).  THE PARTIES WILL IN GOOD FAITH
EVALUATE THE EXECUTIVE’S COMPENSATION IN THE EVENT THAT THE SCOPE OF THE
EXECUTIVE’S SERVICES OR TIME COMMITMENT ARE REDUCED TO A MATERIAL EXTENT BELOW
THE EXPECTATIONS OF EITHER PARTY.  THE EXECUTIVE’S BASE SALARY SHALL BE PAYABLE
IN EQUAL INCREMENTS IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICES.


(B)           BENEFITS.  EXECUTIVE SHALL BE ENTITLED TO RECEIVE FRINGE BENEFITS
THAT ARE GENERALLY AVAILABLE TO THE COMPANY’S EXECUTIVE EMPLOYEES (FOR SO LONG
AS HE SERVES THE COMPANY IN AS AN EXECUTIVE EMPLOYEE), IN ACCORDANCE WITH AND
SUBJECT TO THE THEN-EXISTING TERMS AND CONDITIONS OF THE COMPANY’S POLICIES AND
BENEFIT PLANS.


(C)           AUTOMOBILE ALLOWANCE.  THE COMPANY SHALL PAY EXECUTIVE, IN
ADDITION TO HIS BASE SALARY, AN AUTOMOBILE ALLOWANCE OF $500 PER MONTH.  SUCH
AMOUNT SHALL BE APPLIED BY EXECUTIVE TOWARD THE EXPENSES OF INSURING,
MAINTAINING, REPAIRING AND LEASING OR OWNING AN AUTOMOBILE OF EXECUTIVE’S
CHOICE.


(D)           EXPENSE REIMBURSEMENT.  EXECUTIVE SHALL BE ENTITLED TO
REIMBURSEMENT OF ALL REASONABLE EXPENSES INCURRED IN THE ORDINARY COURSE OF
BUSINESS ON BEHALF OF THE COMPANY, SUBJECT TO THE PRESENTATION OF APPROPRIATE
DOCUMENTATION AND APPROVED BY, OR IN ACCORDANCE WITH POLICIES ESTABLISHED BY,
THE COMPANY.


SECTION 6.  TERMINATION:


(A)           TERMINATION WITH CAUSE.

2


--------------------------------------------------------------------------------





(I)            THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT HEREUNDER WITH
CAUSE AT ANY TIME.


(II)           THE EXECUTIVE MAY VOLUNTARILY TERMINATE HIS EMPLOYMENT HEREUNDER
FOR ANY OR NO REASON AT ANY TIME AFTER NOVEMBER 30, 2007, PROVIDED THE EXECUTIVE
GIVES THE COMPANY THIRTY (30) DAYS PRIOR WRITTEN NOTICE.


(III)          AS USED HEREIN, “CAUSE” MEANS (A) FRAUD, PERSONAL DISHONESTY, OR
ACTS OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF EXECUTIVE IN THE
COURSE OF HIS ENGAGEMENT WITH THE COMPANY IF, IN THE CASE OF GROSS NEGLIGENCE,
SUCH CONDUCT IS NOT CURED, IF CURABLE, WITHIN THIRTY (30) DAYS FOLLOWING WRITTEN
NOTICE THEREOF BY THE COMPANY TO THE EXECUTIVE WHICH SHALL SET FORTH A
REASONABLE SUMMARY OF SUCH CLAIMED CONDUCT; (B) EXECUTIVE’S ENGAGEMENT IN
CONDUCT THAT IS MATERIALLY INJURIOUS TO THE COMPANY IF SUCH CONDUCT AND INJURY
ARE NOT CURED, IF CURABLE, WITHIN THIRTY (30) DAYS FOLLOWING WRITTEN NOTICE
THEREOF BY THE COMPANY TO THE EXECUTIVE WHICH SHALL SET FORTH A REASONABLE
SUMMARY OF SUCH CLAIMED CONDUCT; (C) MISAPPROPRIATION BY EXECUTIVE OF THE ASSETS
OR BUSINESS OPPORTUNITIES OF THE COMPANY; (D) EMBEZZLEMENT OR OTHER FINANCIAL
FRAUD COMMITTED AGAINST THE COMPANY BY EXECUTIVE AT HIS DIRECTION OR WITH HIS
PERSONAL KNOWLEDGE; (E) EXECUTIVE’S CONVICTION BY A COURT OF COMPETENT
JURISDICTION OF, OR PLEADING “GUILTY” OR “NO CONTEST” EITHER TO A FELONY OR TO
ANY OTHER CRIMINAL CHARGE (OTHER THAN MINOR TRAFFIC VIOLATIONS) WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE IMPACT ON THE COMPANY’S
REPUTATION OR BUSINESS; OR (F) BREACH BY EXECUTIVE OF ANY MATERIAL PROVISION OF
THIS AGREEMENT IF SUCH BREACH, IF CURABLE, IS NOT CURED WITHIN THIRTY (30) DAYS
FOLLOWING WRITTEN NOTICE THEREOF BY THE COMPANY TO THE EXECUTIVE WHICH SHALL
INDICATE THE SPECIFIC PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET
FORTH A REASONABLE SUMMARY OF SUCH CLAIMED BREACH.


(B)           TERMINATION WITHOUT CAUSE.  THE COMPANY MAY TERMINATE EXECUTIVE’S
EMPLOYMENT HEREUNDER WITHOUT CAUSE FOR ANY OR NO REASON UPON NOT LESS THAN
THIRTY (30) DAYS PRIOR WRITTEN NOTICE.  IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE DURING THE INITIAL THREE-YEAR TERM, THE
COMPANY SHALL CONTINUE TO PAY TO THE EXECUTIVE AS SEVERANCE AND AS ADDITIONAL
CONSIDERATION FOR THE RESTRICTIVE COVENANTS CONTAINED HEREIN BASE SALARY AT THE
RATE PER ANNUM IN EFFECT ON THE DATE OF TERMINATION FOR THE REMAINDER OF THE
INITIAL THREE-YEAR TERM, SUCH PAYMENTS TO BE MADE IN ACCORDANCE WITH THE
COMPANY’S REGULAR PAYROLL PRACTICES, AND THE AUTOMOBILE ALLOWANCE PROVIDED FOR
IN SECTION 5(C) FOR THE REMAINDER OF THE INITIAL THREE-YEAR TERM.


(C)           DEATH.  EXECUTIVE’S EMPLOYMENT SHALL AUTOMATICALLY TERMINATE UPON
HIS DEATH.


(D)           EFFECT OF TERMINATION.  EXCEPT AS SET FORTH IN SECTION 6(B) ABOVE,
UPON THE TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER, THE COMPANY SHALL HAVE
NO FURTHER OBLIGATION TO MAKE ANY PAYMENTS OR PROVIDE ANY BENEFITS TO EXECUTIVE
(OR HIS ESTATE) AFTER THE DATE OF TERMINATION EXCEPT FOR PAYMENTS OF BASE SALARY
AND EXPENSE REIMBURSEMENT THAT HAD ACCRUED BUT HAD NOT BEEN PAID PRIOR TO THE
DATE OF TERMINATION; ANY OTHER PAYMENTS OR BENEFITS REQUIRED BY LAW; AND ANY
PAYMENTS DUE TO THE EXECUTIVE UNDER THE PROMISSORY NOTE OR NOTES ISSUED TO THE
EXECUTIVE PURSUANT TO THE MERGER AGREEMENT.  IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE DURING THE INITIAL THREE-YEAR TERM BUT
PROVIDED THAT THE EXECUTIVE

3


--------------------------------------------------------------------------------





THEN REMAINS A MEMBER OF THE COMPANY’S BOARD OF DIRECTORS, THE COMPANY SHALL
CONTINUE TO PAY THE COMPANY PORTION OF THE COMPANY’S HEALTH INSURANCE FOR THE
EXECUTIVE AND HIS SPOUSE IN ACCORDANCE WITH AND SUBJECT TO THE THEN-EXISTING
TERMS AND CONDITIONS OF THE COMPANY’S POLICIES AND BENEFIT PLANS FOR THE
REMAINDER OF THE INITIAL THREE-YEAR TERM.


SECTION 7.  CONFIDENTIALITY; INTELLECTUAL PROPERTY.


(A)           CONFIDENTIALITY.  EXECUTIVE AGREES THAT DURING HIS EMPLOYMENT WITH
THE COMPANY, WHETHER OR NOT UNDER THIS AGREEMENT, AND AT ALL TIMES THEREAFTER,
EXECUTIVE WILL NOT AT ANY TIME, DIRECTLY OR INDIRECTLY, USE, DISCLOSE, OR
DIVULGE ANY CONFIDENTIAL INFORMATION, EXCEPT AS REQUIRED IN CONNECTION WITH THE
PERFORMANCE OF HIS DUTIES FOR THE COMPANY, AND EXCEPT TO THE EXTENT REQUIRED BY
LAW (BUT ONLY AFTER EXECUTIVE HAS PROVIDED THE COMPANY WITH REASONABLE NOTICE
AND OPPORTUNITY TO TAKE ACTION AGAINST ANY LEGALLY REQUIRED DISCLOSURE).  AS
USED HEREIN, “CONFIDENTIAL INFORMATION” MEANS ALL INFORMATION OF ANY NATURE,
WHETHER OR NOT MARKED WITH A PROPRIETARY OR SIMILAR LEGEND, INCLUDING, WITHOUT
LIMITATION, NOTES, MEMORANDA, DRAWINGS, SPECIFICATIONS, PROGRAMS, DATA OR OTHER
MATERIALS, WHICH CONCERNS THE COMPANY’S DESIGN, MANUFACTURE, USE, PURCHASE,
MARKETING OR SALE OF ITS PRODUCTS OR SERVICES; PROVIDED, HOWEVER, THAT
CONFIDENTIAL INFORMATION SHALL NOT INCLUDE ANY INFORMATION THAT HAS ENTERED OR
ENTERS THE PUBLIC DOMAIN THROUGH (I) NO FAULT OF EXECUTIVE, (II) TO EXECUTIVE’S
KNOWLEDGE NO BREACH BY ANY OTHER CURRENT OR FORMER EMPLOYEE OF HIS
CONFIDENTIALITY OBLIGATIONS TO THE COMPANY; (III) APPROVED RELEASE BY WRITTEN
AUTHORIZATION OF THE COMPANY; OR (IV) DISCLOSURE REQUIRED BY LAW OR AN ORDER OF
ANY COURT, PROVIDED THAT THE COMPANY IS GIVEN NOTICE AND A REASONABLE
OPPORTUNITY TO CONTEST SUCH DISCLOSURE BEFORE IT OCCURS.


(B)           RETURN OF COMPANY PROPERTY.  UPON EXECUTIVE’S TERMINATION OF
EMPLOYMENT, AND UPON THE COMPANY’S REQUEST AT ANY TIME AND FOR ANY REASON,
EXECUTIVE SHALL IMMEDIATELY DELIVER TO THE COMPANY ALL COMPANY PROPERTY,
INCLUDING BUT NOT LIMITED TO ALL HARD-COPY AND ELECTRONIC MATERIALS IN HIS
POSSESSION WHICH CONTAIN OR RELATE TO CONFIDENTIAL INFORMATION.


(C)           DEVELOPMENTS.  ALL INVENTIONS, MODIFICATIONS, DISCOVERIES,
DESIGNS, DEVELOPMENTS, IMPROVEMENTS, PROCESSES, SOFTWARE PROGRAMS, WORKS OF
AUTHORSHIP, DOCUMENTATION, FORMULAE, DATA, TECHNIQUES, KNOW-HOW, SECRETS OR
INTELLECTUAL PROPERTY RIGHTS OR ANY INTEREST THEREIN MADE BY EXECUTIVE, EITHER
ALONE OR IN CONJUNCTION WITH OTHERS, AT ANY TIME OR AT ANY PLACE DURING
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY (INCLUDING BLUE CHIP TECHNOLOGIES),
WHETHER OR NOT REDUCED TO WRITING OR PRACTICE DURING SUCH PERIOD OF EMPLOYMENT,
WHICH RELATE TO THE BUSINESS IN WHICH THE COMPANY IS ENGAGED OR IN WHICH THE
COMPANY INTENDS TO ENGAGE (COLLECTIVELY, THE “DEVELOPMENTS”), SHALL BE AND
HEREBY ARE THE EXCLUSIVE PROPERTY OF THE COMPANY WITHOUT ANY FURTHER
COMPENSATION TO EXECUTIVE.  IN ADDITION, WITHOUT LIMITING THE GENERALITY OF THE
PRIOR SENTENCE, ALL DEVELOPMENTS THAT ARE COPYRIGHTABLE WORK BY EXECUTIVE ARE
INTENDED TO BE “WORK MADE FOR HIRE” AS DEFINED IN SECTION 101 OF THE COPYRIGHT
ACT OF 1976, AS AMENDED, AND SHALL BE AND HEREBY ARE THE PROPERTY OF THE
COMPANY.


(D)           ASSIGNMENT OF DEVELOPMENTS.  EXECUTIVE SHALL PROMPTLY DISCLOSE ANY
DEVELOPMENTS TO THE COMPANY.  IF ANY DEVELOPMENT IS NOT THE PROPERTY OF THE
COMPANY BY OPERATION OF LAW, THIS AGREEMENT OR OTHERWISE, EXECUTIVE WILL, AND
HEREBY DOES, ASSIGN TO THE COMPANY ALL RIGHT, TITLE AND INTEREST IN SUCH
DEVELOPMENT, WITHOUT FURTHER CONSIDERATION, AND WILL

4


--------------------------------------------------------------------------------





ASSIST THE COMPANY AND ITS NOMINEES IN EVERY WAY, AT THE COMPANY’S EXPENSE, TO
SECURE, MAINTAIN AND DEFEND THE COMPANY’S RIGHTS IN SUCH DEVELOPMENT.  EXECUTIVE
SHALL SIGN ALL INSTRUMENTS NECESSARY FOR THE FILING AND PROSECUTION OF ANY
APPLICATIONS FOR, OR EXTENSION OR RENEWALS OF, LETTERS PATENT (OR OTHER
INTELLECTUAL PROPERTY REGISTRATIONS OR FILINGS) OF THE UNITED STATES OR ANY
FOREIGN COUNTRY WHICH THE COMPANY DESIRES TO FILE AND RELATES TO ANY
DEVELOPMENT.  EXECUTIVE HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY
AND ITS DULY AUTHORIZED OFFICERS AND AGENTS AS HIS AGENT AND ATTORNEY-IN-FACT
(WHICH DESIGNATION AND APPOINTMENT SHALL BE DEEMED COUPLED WITH AN INTEREST AND
SHALL SURVIVE THE EXECUTIVE’S DEATH OR INCAPACITY), TO ACT FOR AND IN HIS BEHALF
TO EXECUTE AND FILE ANY SUCH APPLICATIONS, EXTENSIONS OR RENEWALS AND TO DO ALL
OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE PROSECUTION AND ISSUANCE OF SUCH
LETTERS PATENT, OTHER INTELLECTUAL PROPERTY REGISTRATIONS OR FILINGS, OR SUCH
OTHER SIMILAR DOCUMENTS WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY
EXECUTIVE.


(E)           PRIOR INVENTIONS.  ATTACHED HERETO AS EXHIBIT A IS A LIST OF ALL
INVENTIONS, MODIFICATIONS, DISCOVERIES, DESIGNS, DEVELOPMENTS, IMPROVEMENTS,
PROCESSES, SOFTWARE PROGRAMS, WORKS OF AUTHORSHIP, DOCUMENTATION, FORMULAE,
DATA, TECHNIQUES, KNOW-HOW, SECRETS OR INTELLECTUAL PROPERTY RIGHTS OR ANY
INTEREST THEREIN MADE BY EXECUTIVE PRIOR TO HIS EMPLOYMENT WITH THE COMPANY,
WHICH BELONG TO EXECUTIVE, RELATE TO THE BUSINESS OF THE COMPANY, WERE NOT
PREVIOUSLY IRREVOCABLY AND UNCONDITIONALLY ASSIGNED TO BLUE CHIP TECHNOLOGIES,
AND ARE NOT ASSIGNED TO THE COMPANY HEREUNDER (COLLECTIVELY, THE “PRIOR
INVENTIONS”); OR, IF NO SUCH LIST IS ATTACHED, EXECUTIVE REPRESENTS THAT THERE
ARE NO SUCH PRIOR INVENTIONS.  IF IN THE COURSE OF EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY, EXECUTIVE INCORPORATES INTO A COMPANY PRODUCT, PROCESS, SERVICE, OR
MACHINE A PRIOR INVENTION OWNED BY EXECUTIVE OR IN WHICH EXECUTIVE HAS AN
INTEREST, THE COMPANY IS HEREBY GRANTED AND SHALL HAVE A NON-EXCLUSIVE,
ROYALTY-FREE, IRREVOCABLE, PERPETUAL, TRANSFERABLE, WORLDWIDE LICENSE TO MAKE,
HAVE MADE, MODIFY, USE, SELL AND OTHERWISE EXPLOIT SUCH PRIOR INVENTION AS PART
OF OR IN CONNECTION WITH SUCH PRODUCT, PROCESS, SERVICE, OR MACHINE, OR ANY
ENHANCEMENTS OR EXTENSIONS THEREOF.


SECTION 8.  NONCOMPETITION AND NONSOLICITATION:


(A)           RESTRICTIONS.  THE EXECUTIVE AGREES THAT DURING THE RESTRICTED
PERIOD HE WILL NOT, DIRECTLY OR INDIRECTLY, IN ANY CAPACITY WHATSOEVER,
INDIVIDUALLY OR JOINTLY WITH OTHERS, WHETHER AS AN OWNER, EMPLOYEE, OFFICER,
DIRECTOR, PARTNER, MEMBER, TRUSTEE, BENEFICIARY, CONSULTANT, INDEPENDENT
CONTRACTOR, SHAREHOLDER, OR OTHERWISE:


(I)            CARRY ON OR PARTICIPATE IN OR ENGAGE IN, WITHIN THE RESTRICTED
TERRITORY, ANY BUSINESS THAT COMPETES, DIRECTLY OR INDIRECTLY, WITH THE PRODUCTS
OR SERVICES BEING CREATED, DEVELOPED, MANUFACTURED, MARKETED, DISTRIBUTED OR
SOLD BY THE COMPANY AS OF THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY; PROVIDED, THAT WITH RESPECT TO PRODUCTS AND SERVICES UNDER
DEVELOPMENT THE EXECUTIVE KNOWS GENERALLY OF THE COMPANY HAS PLANNED FOR OR IS
ENGAGED IN SUCH DEVELOPMENT;


(II)           SOLICIT OR ENDEAVOR TO ENTICE AWAY FROM THE COMPANY OR OTHERWISE
MATERIALLY INTERFERE WITH THE BUSINESS RELATIONSHIP OF THE COMPANY WITH, ANY
PERSON OR ENTITY WHO IS, OR WAS WITHIN THE ONE-YEAR PERIOD IMMEDIATELY PRIOR
THERETO, A CUSTOMER OR CLIENT OF, DISTRIBUTOR OF, RESELLER OR OEM PARTNER OF,
SUPPLIER TO, OR OTHER PARTY HAVING MATERIAL BUSINESS RELATIONS WITH THE COMPANY;

5


--------------------------------------------------------------------------------





(III)          HIRE, EMPLOY, RETAIN AS A CONSULTANT, SOLICIT, OR ENDEAVOR TO
ENTICE AWAY FROM THE COMPANY, OR OTHERWISE MATERIALLY INTERFERE WITH THE
BUSINESS RELATIONSHIP OF THE COMPANY WITH, ANY PERSON OR ENTITY WHO IS, OR WAS
WITHIN THE ONE-YEAR PERIOD IMMEDIATELY PRIOR THERETO, AN EMPLOYEE OF OR
CONSULTANT TO THE COMPANY.


(B)           DEFINITIONS.


(I)            “RESTRICTED PERIOD” MEANS THE PERIOD BEGINNING ON THE CLOSING
DATE AND ENDING ON THE LATER OF THE FIVE-YEAR ANNIVERSARY OF THE CLOSING DATE OR
THE ONE-YEAR ANNIVERSARY OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY, IRRESPECTIVE OF WHETHER SUCH EMPLOYMENT IS UNDER THIS AGREEMENT AND
IRRESPECTIVE OF WHETHER THE EXECUTIVE RESIGNS OR IS TERMINATED WITH OR WITHOUT
CAUSE.


(II)           “RESTRICTED TERRITORY” MEANS ANYWHERE THE COMPANY DOES BUSINESS
OR IS ANTICIPATING OR PLANNING TO DO BUSINESS.


(C)           SEVERABILITY.  IF ANY COURT OF COMPETENT JURISDICTION SHALL AT ANY
TIME DEEM THE DURATION OR THE GEOGRAPHIC SCOPE OF ANY OF THE PROVISIONS OF THIS
SECTION 8 UNENFORCEABLE, THE OTHER PROVISIONS OF THIS SECTION 8 SHALL
NEVERTHELESS STAND AND THE DURATION AND/OR GEOGRAPHIC SCOPE SET FORTH HEREIN
SHALL BE DEEMED TO BE THE LONGEST PERIOD AND/OR GREATEST SIZE PERMISSIBLE BY LAW
UNDER THE CIRCUMSTANCES, AND THE PARTIES HERETO AGREE THAT SUCH COURT SHALL
REDUCE THE TIME PERIOD AND/OR GEOGRAPHIC SCOPE TO PERMISSIBLE DURATION OR SIZE.


SECTION 9.  ACKNOWLEDGEMENTS:  EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE IS
AGREEING TO THE PROMISES AND RESTRICTIVE COVENANTS SET FORTH IN SECTIONS 7 AND 8
HEREIN IN CONNECTION WITH THE SALE OF HIS OWNERSHIP INTEREST IN BLUE CHIP
TECHNOLOGIES IN ACCORDANCE WITH THE TERMS SET FORTH IN THE MERGER AGREEMENT, AND
THAT HE IS AGREEING TO SUCH COVENANTS NOT SOLELY IN CONNECTION WITH HIS
EMPLOYMENT HEREUNDER.  IN FURTHERANCE OF THE FOREGOING, EXECUTIVE ACKNOWLEDGES
AND AGREES THAT THE AGREEMENTS AND COVENANTS CONTAINED IN SECTIONS 7 AND 8 ARE
REASONABLE AND VALID IN GEOGRAPHICAL AND TEMPORAL SCOPE AND IN ALL OTHER
RESPECTS, AND THEY ARE ESSENTIAL TO PROTECT THE VALUE OF THE COMPANY’S BUSINESS
AND ASSETS.  EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT, THROUGH HIS
OWNERSHIP OF THE MAJORITY OF THE EQUITY IN BLUE CHIP TECHNOLOGIES FOR WHICH HE
WILL RECEIVE SUBSTANTIAL CONSIDERATION PURSUANT TO THE MERGER AGREEMENT, HIS
HISTORICAL EMPLOYMENT WITH BLUE CHIP TECHNOLOGIES, AND HIS CONTINUED EMPLOYMENT
RELATIONSHIP WITH THE COMPANY FOLLOWING THE MERGER, EXECUTIVE HAS OBTAINED TRADE
SECRETS AND CONFIDENTIAL INFORMATION RELATING TO BLUE CHIP TECHNOLOGIES AND
DEVELOPED CUSTOMER RELATIONSHIPS AND GOODWILL ON BEHALF OF BLUE CHIP
TECHNOLOGIES, AND EXECUTIVE WILL OBTAIN TRADE SECRETS AND CONFIDENTIAL
INFORMATION RELATING TO THE COMPANY AND DEVELOP CUSTOMER RELATIONSHIPS AND
GOODWILL ON BEHALF OF THE COMPANY.  FURTHER, THERE IS A SUBSTANTIAL PROBABILITY
THAT SUCH TRADE SECRETS, CONFIDENTIAL INFORMATION, CUSTOMER RELATIONSHIPS, AND
GOODWILL COULD BE USED TO THE SUBSTANTIAL ADVANTAGE OF A COMPETITOR OF THE
COMPANY AND TO THE COMPANY’S SUBSTANTIAL DETRIMENT.  FOR PURPOSES OF SECTIONS
7-10, REFERENCES TO THE COMPANY SHALL BE DEEMED TO INCLUDE ITS SUBSIDIARIES.


SECTION 10.  REMEDIES:  EXECUTIVE AGREES THAT A BREACH BY HIM OF ANY COVENANT
CONTAINED IN SECTIONS 7 AND/OR 8 HEREIN WILL CAUSE IRREPARABLE HARM AND DAMAGE
TO THE COMPANY, THE MONETARY AMOUNT OF WHICH MAY BE VIRTUALLY IMPOSSIBLE TO
ASCERTAIN.  AS A RESULT,

6


--------------------------------------------------------------------------------





EXECUTIVE AGREES THAT THE COMPANY SHALL BE ENTITLED TO A TEMPORARY RESTRAINING
ORDER AND INJUNCTION FROM ANY COURT OF COMPETENT JURISDICTION ENJOINING AND
RESTRAINING ANY BREACH OR THREATENED BREACH OF ANY COVENANT CONTAINED IN
SECTIONS 7 AND/OR 8 BY EXECUTIVE OR ANY OF HIS AFFILIATES, ASSOCIATES, PARTNERS
OR AGENTS, EITHER DIRECTLY OR INDIRECTLY, AND THAT SUCH RIGHT TO INJUNCTION
SHALL BE IN ADDITION TO AND NOT IN LIEU OF WHATEVER OTHER REMEDIES THE COMPANY
MAY POSSESS AT LAW OR IN EQUITY.


SECTION 11.  SUCCESSORS:  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
BINDING UPON THE COMPANY, ITS SUCCESSORS AND ASSIGNS, INCLUDING ANY SUCCESSOR BY
OPERATION OF LAW OR OTHERWISE.  AS USED HEREIN, THE TERM “COMPANY” SHALL INCLUDE
SUCH SUCCESSORS OR ASSIGNS, AND ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY.  THE
SERVICES TO BE PROVIDED BY EXECUTIVE UNDER THIS AGREEMENT ARE PERSONAL TO THE
COMPANY AND SHALL NOT BE ASSIGNABLE (BY OPERATION OF LAW OR OTHERWISE) BY
EXECUTIVE WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


SECTION 12.  ENTIRE AGREEMENT:  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF
THE PARTIES, AND SUPERSEDES ALL PRIOR ORAL OR WRITTEN AGREEMENTS, RELATING TO
THE SUBJECT MATTER HEREOF (OTHER THAN ANY PRIOR ASSIGNMENTS OF DEVELOPMENTS BY
THE EXECUTIVE TO BLUE CHIP TECHNOLOGIES).  THE PARTIES HERETO HAVE NO
AGREEMENTS, REPRESENTATIONS OR WARRANTIES RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT WHICH ARE NOT SET FORTH HEREIN.  NO MODIFICATION OF THIS AGREEMENT
SHALL BE VALID UNLESS MADE IN WRITING AND SIGNED BY THE PARTIES HERETO.


SECTION 13.  NOTICE:  ANY NOTICE OR REQUEST REQUIRED OR PERMITTED UNDER THIS
AGREEMENT SHALL BE IN WRITING AND GIVEN OR MADE BY HAND OR NATIONALLY RECOGNIZED
COURIER OR OVERNIGHT MAIL SERVICE, ADDRESSED TO THE COMPANY AT ITS THEN
PRINCIPAL PLACE OF BUSINESS OR EXECUTIVE AT HIS ADDRESS LAST GIVEN TO THE
COMPANY.


SECTION 14.  SEVERABILITY:  IF ANY PART OF ANY TERM OR PROVISION OF THIS
AGREEMENT SHALL BE HELD OR DEEMED TO BE INVALID, INOPERATIVE OR UNENFORCEABLE TO
ANY EXTENT BY A COURT OF COMPETENT JURISDICTION, SUCH CIRCUMSTANCE SHALL IN NO
WAY AFFECT ANY OTHER TERM OR PROVISION OF THIS AGREEMENT, THE APPLICATION OF
SUCH TERM OR PROVISION IN ANY OTHER CIRCUMSTANCES, OR THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT.


SECTION 15.  JURY WAIVER:  EACH PARTY HEREBY WAIVES THE RIGHT TO A JURY TRIAL IN
ANY LAWSUIT ARISING OUT OF OR RELATING TO THIS AGREEMENT OR EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY OR THE TERMINATION THEREOF.


SECTION 16.  SURVIVAL:  THE PROVISIONS OF SECTIONS 6(D) AND 7 THROUGH 18 SHALL
SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.


SECTION 17.  APPLICABLE LAW:  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD
TO ITS CONFLICT-OF-LAWS PRINCIPLES.

 

[Remainder of Page Intentionally Left Blank.]

7


--------------------------------------------------------------------------------



SECTION 18.  ACKNOWLEDGMENT:  IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED OR
CAUSED TO BE EXECUTED THIS AGREEMENT AS AN INSTRUMENT UNDER SEAL AS OF THE DATE
FIRST ABOVE WRITTEN.

 

 

 

OMTOOL, LTD.

 

 

 

 

 

 

 

 

By:

/s/ Robert L. Voelk

 

 

 

Name: Robert L. Voelk

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ William J. Rynkowski, Jr.

 

 

 

WILLIAM J. RYNKOWSKI, JR.

 

 

[Signature Page to Rynkowski Employment Agreement]


--------------------------------------------------------------------------------




EXHIBIT A

Prior Inventions of Executive

1.             None


--------------------------------------------------------------------------------